Citation Nr: 0429518	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.  

2.  Entitlement to service connection for a back disability.   

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left femur fracture.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The November 2002 rating decision granted 
service connection for residuals of a left femur fracture and 
assigned a noncompensable disability evaluation.  
Subsequently, the veteran filed a notice of disagreement with 
the November 2002 rating decision via a correspondence dated 
in January 2003.  A statement of the case was issued by the 
RO in March 2003 and the veteran submitted a VA Form 9 in May 
2003.  In a September 2003 rating decision, the RO increased 
the disability evaluation for residuals of a left femur 
fracture to 10 percent disabling.  Inasmuch as the grant of a 
10 percent rating for the veteran's disability does not 
represent a total grant of the benefit sought on appeal, the 
claim for a disability rating in excess of 10 percent remains 
a viable issue for appellate review before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The RO also granted service connection for a right knee 
disability and assigned a 10 percent disability evaluation.  
In a statement received in September 2003, the veteran 
indicated that he was appealing the RO's September 2002 
decision.  The Board finds that the veteran has submitted a 
notice of disagreement with the level of compensation granted 
for the right knee disability.  Accordingly, the Board will 
remand for the issuance of a statement of the case regarding 
an initial disability rating in excess of 10 percent for a 
right knee disability.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant 
submitted new evidence to the Board in June 2004, consisting 
of medical notes from Roberto Alvarez-Swihart, M.D.  In this 
regard, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs (DAV v. Sec'y 
of VA) , 327 F.3d 1339 (Fed. Cir. 2003), invalidated the 
Board's development authority under 38 C.F.R. § 19.9.  The 
Federal Circuit Court further stated in this case that the 
Board was not allowed to consider additional evidence without 
remanding the case to the RO for initial consideration and/or 
without obtaining a waiver of RO consideration from the 
appellant.  Therefore, in accordance with the instructions 
given by the Federal Circuit Court, this case must be 
remanded to the RO for initial consideration of the 
information developed by the Board, including but not limited 
to June 2004 medical notes from Dr. Alvarez Swihart.

Additionally, it appears that the veteran is receiving Social 
Security disability benefits.  The RO should attempt to 
obtain the medical and administrative records relating to any 
disability determination for the purpose of awarding Social 
Security disability benefits.  The Board also finds that the 
veteran must be given the benefit of a VA medical examination 
that includes a medical opinion of the etiology of the 
claimed back disorder that takes into account all the medical 
evidence of record.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  

As well, the Board finds that an examination to assess the 
current severity of the veteran's service-connected 
disabilities is needed.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. §  3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish service connection on a direct, 
presumptive or secondary basis; (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his increased rating claims; (3) about 
the information and evidence that VA has 
and/or will seek to provide; (4) about 
the information and evidence the claimant 
is expected to provide; and (5) request 
or tell him to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
back since July 1983 and for his service-
connected residuals of a left femur 
fracture since May 2003, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his claimed back disability 
at any VA Medical Center (VAMC) since 
July 1983, and for his service-connected 
disorder residuals of a left femur 
fracture since May 2003.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  The RO should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claims.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: medical 
and administrative records relating to 
any disability determination for the 
purpose of awarding Social Security 
disability benefits. 

4.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination, conducted by 
an orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
back disorder.  If the examiner finds no 
such disorder, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed back disorder.  
The examiner should review all of the 
veteran's in-service and post-service 
medical records and history, including 
but not limited to the medical note dated 
in June 2004 from Roberto Alvarez-
Swihart, M.D.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the currently claimed back disorder 
became manifest during active service or 
to a compensable degree within a one year 
period of his discharge from active 
service, is related to any in-service 
incident or injury, or otherwise related 
to his active service.  The VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed back disorder is related to any 
post-service event(s) or diseases.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed back disorder is secondary to the 
veteran's service-connected disabilities.  
If the etiology of the claimed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's claimed back disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

(b) The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
his service-connected residuals of a left 
femur fracture.  The claims folder must 
be made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected residuals 
of a left femur fracture, including 1) x-
rays studies and 2) range of motion 
studies (with specific measurements 
expressed in degrees).  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected residuals 
of a left femur fracture.  The examiner 
must proffer an opinion as to the 
specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected disability has, if any, 
on his earning capacity.  The examiner 
should further comment as to the 
veteran's current level of occupational 
impairment due to his disability.  
Moreover, the examiner should render an 
opinion as to whether the disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  The RO should also issue a statement 
of the case regarding entitlement to an 
initial disability rating in excess of 10 
percent for a right knee disability.  The 
veteran should be apprised of his right 
to submit a substantive appeal as to this 
issue, and to have his claim reviewed by 
the Board.  

8.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



